        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA
U.S. Department of Justice
Antitrust Division
450 Fifth Street, N.W., Suite 8700
Washington, DC 20530,

STATE OF FLORIDA
Office of Attorney General                   Civil Action No.:
PL-01, The Capitol
Tallahassee, FL 32399,
                                             Judge:
STATE OF ILLINOIS
Illinois Attorney General
100 West Randolph Street
Chicago, IL 60601,

STATE OF MINNESOTA
Minnesota Attorney General
445 Minnesota Street, Suite 1400
St. Paul, MN 55101,

COMMONWEALTH OF PENNSYLVANIA
Office of Attorney General
14th Floor, Strawberry Square
Harrisburg, PA 17120,

and

STATE OF WISCONSIN
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707,

                   Plaintiffs,

              v.

WASTE MANAGEMENT, INC.
1001 Fannin Street
Houston, TX 77002,
            Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 2 of 24




 and

 ADVANCED DISPOSAL SERVICES, INC.
 90 Fort Wade Road
 Ponte Vedra, FL 32081,

                     Defendants.

                                         COMPLAINT

       The United States of America (“United States”), acting under the direction of the

Attorney General of the United States, and the States of Florida, Illinois, Wisconsin, and

Minnesota as well as the Commonwealth of Pennsylvania (“Plaintiff States”), bring this civil

antitrust action against Defendants Waste Management, Inc. (“WMI”) and Advanced Disposal

Services, Inc. (“ADS”) to enjoin WMI’s proposed acquisition of ADS. The United States and

Plaintiff States complain and allege as follows:

I.     NATURE OF THE ACTION

       1.       WMI’s proposed $4.6 billion acquisition of its competitor, ADS, would combine

the largest and fourth-largest solid waste management companies in the United States. The

proposed transaction presents the most significant consolidation in the waste industry in over a

decade and would eliminate critical competition in over 50 local markets in ten states in the

eastern half of the United States.

       2.       WMI and ADS compete aggressively against each other to provide waste

collection and waste disposal services in these local markets. In each of these local markets,

WMI and ADS are either the only two or two of only a few significant providers of small

container commercial waste (“SCCW”) collection and municipal solid waste (“MSW”) disposal,

which are essential for businesses, municipalities, and towns throughout the country.
                                                   2
            Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 3 of 24




       3.       If the transaction proceeds to close in its current form, consumers would likely

pay higher prices and receive lower quality service. Competition between WMI and ADS has

resulted in lower prices and improved service to numerous customers, including towns and cities,

restaurants, offices, apartment buildings, and other businesses. Collection customers rely on

WMI and ADS to collect their waste reliably and on a regular basis. In the absence of

competition between WMI and ADS, these customers would likely pay more for waste collection

and receive lower quality service. Disposal customers, such as independent and municipally-

owned waste haulers, rely on WMI and ADS for affordable and accessible waste disposal

options, including landfills and transfer stations, to dispose of the waste they collect from towns,

cities, and other municipalities. If the transaction is consummated as proposed by Defendants,

these disposal customers would likely face higher fees and less favorable access to WMI’s and

ADS’s disposal facilities.

       4.       The proposed transaction will likely substantially lessen competition for SCCW

collection and MSW disposal in over 50 local markets in the United States in violation of Section

7 of the Clayton Act, 15 U.S.C. § 18, and therefore should be enjoined.

II.    THE PARTIES AND THE TRANSACTION

       5.       WMI is a Delaware corporation headquartered in Houston, Texas. WMI is the

largest solid waste hauling and disposal company in the United States and provides waste

collection, recycling, and disposal (including transfer) services. WMI operates in 49 states and

the District of Columbia. For 2019, WMI reported revenues of approximately $15.5 billion.

       6.       ADS is a Delaware corporation headquartered in Ponte Vedra, Florida. It is the

fourth-largest solid waste hauling and disposal company in the United States and provides waste
                                                 3
            Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 4 of 24




collection, recycling, and disposal (including transfer) services. ADS operates in 16 states,

primarily in the Midwest, Mid-Atlantic, and Southeast regions of the United States. For 2019,

ADS reported revenues of approximately $1.6 billion.

       7.       On April 14, 2019, WMI agreed to acquire all of the outstanding common stock

of ADS for approximately $4.9 billion. On June 24, 2020, WMI and ADS agreed to a revised

purchase price of approximately $4.6 billion.

III.   JURISDICTION AND VENUE

       8.       The United States brings this action under Section 15 of the Clayton Act, 15

U.S.C. § 25, as amended, to prevent and restrain Defendants from violating Section 7 of the

Clayton Act, 15 U.S.C. § 18.

       9.       The Plaintiff States bring this action under Section 16 of the Clayton Act, 15

U.S.C. § 26, to prevent and restrain Defendants from violating Section 7 of the Clayton Act, 15

U.S.C. § 18. The Plaintiff States, by and through their respective Attorneys General, bring this

action as parens patriae on behalf of and to protect the health and welfare of their citizens and the

general economy in each of their states.

       10.      Defendants’ activities substantially affect interstate commerce. They provide

SCCW collection and MSW disposal throughout the eastern half of the United States. This Court

has subject matter jurisdiction over this action pursuant to Section 15 of the Clayton Act, 15

U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a), and 1345.

       11.      Defendants have consented to venue and personal jurisdiction in this judicial

district. Venue is proper in this district under Section 12 of the Clayton Act, 15 U.S.C. § 22, and

under 28 U.S.C. § 1391(b) and (c).
                                                 4
          Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 5 of 24




IV.    RELEVANT MARKETS

       A.       Product Markets

                1.     Small Container Commercial Waste Collection

       12.      SCCW (small container commercial waste) collection is a relevant product

market. Waste collection firms—also called haulers—collect MSW (municipal solid waste) from

residential, commercial, and industrial establishments, and transport that waste to a disposal site,

such as a transfer station, landfill or incinerator, for processing and disposal.

       13.      SCCW collection is the business of collecting MSW from commercial and

industrial accounts, usually in small containers (i.e., dumpsters with one to ten cubic yards

capacity), and transporting or hauling such waste to a disposal site. Typical SCCW collection

customers include office and apartment buildings and retail establishments (e.g., stores and

restaurants).

       14.      SCCW collection is distinct from the collection of other types of waste such as

residential and roll-off waste, each of which is subject to its own regulatory scheme dictating the

manner in which it must be collected. An individual commercial customer typically generates

substantially more MSW than a residential customer. To handle this high volume of MSW

efficiently, haulers often provide commercial customers with small containers for storing the

waste. Haulers organize their commercial accounts into routes, and collect and transport the

MSW generated by these accounts in front-end load (“FEL”) trucks uniquely well suited for

commercial waste collection.

       15.      On a typical SCCW collection route, an operator drives an FEL truck to the

customer’s container, engages a mechanism that grasps and lifts the container over the front of
                                                   5
          Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 6 of 24




the truck, and empties the container into the vehicle’s storage section where the waste is

compacted and stored. The operator continues along the route, collecting MSW from each of the

commercial accounts, until the vehicle is full. The operator then drives the FEL truck to a

disposal facility, such as a transfer station, landfill, or incinerator, and empties the contents of the

vehicle. Depending on the number of locations and amount of waste collected on the route, the

operator may make one or more trips to the disposal facility in servicing the route.

        16.     In contrast to an SCCW collection route, a residential waste collection route is

highly labor intensive. A residential customer’s MSW is typically stored in much smaller

containers, (e.g., garbage bags or trash cans) and instead of using an FEL truck manned by a

single operator, residential waste collection haulers routinely use rear-end load or side-load

trucks manned by two- or three-person teams. On residential routes, crews often hand-load the

customer’s MSW by tossing garbage bags and emptying trash cans into the vehicle’s storage

section. In light of these differences, haulers typically organize commercial customers into

separate routes from residential customer routes.

        17.     Roll-off collection also is not a substitute for SCCW collection. A roll-off

container is much larger than an SCCW container, and is serviced by a truck capable of carrying

a roll-off container rather than an FEL truck. Unlike SCCW customers, multiple roll-off

customers are not served between trips to the disposal site, as each roll-off truck is typically only

capable of carrying one roll-off container at a time.

        18.     Other types of waste collection, such as hazardous or medical waste collection,

also are not substitutes for SCCW collection. These forms of collection differ from SCCW



                                                   6
          Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 7 of 24




collection in the hauling equipment required, the volume of waste collected, and the facilities

where the waste is disposed.

       19.     Thus, absent competition from other SCCW collection firms, SCCW collection

providers could profitably increase their prices without losing significant sales to firms engaged

in the provision of other types of waste collection services. In other words, in the event of a small

but significant price increase for SCCW collection, customers would not substitute to other

forms of collection in sufficient numbers so as to render the price increase unprofitable. SCCW

collection is therefore a line of commerce, or relevant product market, for purposes of analyzing

the effects of the acquisition under Section 7 of the Clayton Act.

               2.      Municipal Solid Waste Disposal

       20.     MSW (municipal solid waste) disposal is a relevant product market. MSW is solid

putrescible waste generated by households and commercial establishments such as retail stores,

offices, restaurants, warehouses, and industrial facilities. MSW has physical characteristics that

readily distinguish it from other liquid or solid waste (e.g., waste from manufacturing processes,

regulated medical waste, sewage, sludge, hazardous waste, or waste generated by construction or

demolition sites).

       21.     Haulers must dispose of all MSW at a permitted disposal facility. There are three

main types of disposal facilities—landfills, incinerators, and transfer stations. Such facilities

must be located on approved types of land and operated under prescribed procedures. Federal,

state, and local safety, environmental, zoning, and permit laws and regulations dictate critical

aspects of storage, handling, transportation, processing, and disposal of MSW. In less densely

populated areas, MSW often is disposed of directly into landfills that are permitted and regulated
                                                  7
            Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 8 of 24




by a state and the federal government. Landfill permit restrictions often impose limitations on the

type and amount of waste that can be deposited. In many urban and suburban areas, however,

landfills are scarce due to high population density and the limited availability of suitable land. As

a result, MSW generated in such areas often is burned in an incinerator or taken to a transfer

station. A transfer station is an intermediate disposal site for the processing and temporary

storage of MSW before it is transferred, in bulk, to more distant landfills or incinerators for final

disposal.

       22.      Some haulers—including WMI and ADS—are vertically integrated and operate

their own disposal facilities. Vertically-integrated haulers often prefer to dispose of waste at their

own disposal facilities. Depending on the market, vertically-integrated haulers may sell a portion

of their disposal capacity to customers in need of access to a disposal facility. These disposal

customers include independent (non-vertically integrated) and municipally-owned haulers.

Disposal customers rely on the availability of cost-competitive disposal capacity to serve their

own collection customers and to compete for new ones.

       23.      Due to strict laws and regulations that govern the disposal of MSW, there are no

reasonable substitutes for MSW disposal, which must occur at landfills, incinerators, or transfer

stations. Thus, in the event of a small but significant price increase from MSW disposal firms,

customers would not substitute to other forms of disposal in sufficient numbers so as to render

the price increase unprofitable. MSW disposal is therefore a line of commerce, or relevant

product market, for purposes of analyzing the effects of the acquisition under Section 7 of the

Clayton Act.



                                                  8
            Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 9 of 24




       B.       Relevant Geographic Markets

                1.     Small Container Commercial Waste Collection

       24.      SCCW collection generally is provided in highly localized areas. This is because

a hauler needs a large number of commercial accounts that are reasonably close together to

operate efficiently and profitably. If there is significant travel time between customers, then the

hauler earns less money for the time that the truck operates. Haulers, therefore, try to minimize

the “dead time” in which the truck is operating and incurring costs from fuel, wear and tear, and

labor, but not generating revenue from collecting waste. Likewise, customers must be near the

hauler’s base of operations as it would be unprofitable for a truck to travel a long distance to the

start of a route. Haulers, therefore, generally establish garages and related facilities to serve as

bases within each area served.

       25.      As currently contemplated, the transaction would likely cause harm in 33 relevant

geographic markets for SCCW collection located in six states: Alabama, Florida, Georgia, South

Carolina, Minnesota, and Wisconsin. Those 33 markets are identified in Appendix A. In each of

these markets, a hypothetical monopolist of SCCW collection could profitably impose a small

but significant non-transitory increase in price to local customers without losing significant sales

to more distant competitors. Accordingly, each of the areas listed in Appendix A constitutes a

relevant geographic market and section of the country for purposes of analyzing the effects of the

acquisition under Section 7 of the Clayton Act.

                2.     Municipal Solid Waste Disposal

       26.      Collection trucks transport MSW to landfills, incinerators, and transfer stations

for disposal. The price and availability of disposal sites close to a hauler’s routes are major
                                                   9
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 10 of 24




factors that determine a hauler’s competitiveness and profitability, as the cost of transporting

MSW to a disposal site—including fuel, regular truck maintenance, and hourly labor—is a

substantial component of the total cost of disposal. Haulers also prefer nearby disposal sites to

minimize the FEL truck dead time. Due to the costs associated with travel time and customers’

preference to have disposal sites close by, an MSW disposal provider must have local disposal

facilities to be competitive. The relevant markets for MSW disposal markets are therefore local,

often consisting of no more than a few counties.

       27.     As currently contemplated, the transaction would likely cause harm in 24 relevant

geographic markets for MSW disposal located in eight states: Alabama, Florida, Georgia,

Illinois, Indiana, Michigan, Pennsylvania, and Wisconsin. Those 24 markets are identified in

Appendix B. In each of these local markets, a hypothetical monopolist of MSW disposal could

profitably impose a small but significant non-transitory increase in price for the disposal of

MSW without losing significant sales to more distant disposal sites.

       28.     Accordingly, each of the areas listed in Appendix B constitutes a relevant

geographic market and section of the country for purposes of analyzing the effects of the

acquisition under Section 7 of the Clayton Act.

V.     ANTICOMPETITIVE EFFECTS

       29.     The proposed transaction would substantially lessen competition and harm

consumers in each relevant market by eliminating the substantial head-to-head competition that

currently exists between WMI and ADS. Businesses, municipalities, independent haulers, and

other customers would pay higher prices as a result of the acquisition.



                                                  10
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 11 of 24




       30.     WMI’s acquisition of ADS would remove a significant competitor for SCCW

collection and MSW disposal in markets that are already highly concentrated and difficult to

enter. WMI and ADS compete head-to-head for SCCW collection and/or MSW disposal

customers in each of the 57 geographic markets identified in Appendices A and B. In these

geographic markets, WMI and ADS each account for a substantial share of total revenue

generated from SCCW collection and/or MSW disposal and, in each relevant market, are two of

no more than four significant (i.e., not fringe) competitors. See Appendices A and B (providing a

complete list of the number of significant competitors in each relevant market pre-merger). In

each SCCW collection market, collection customers including offices, apartment buildings, and

retail establishments have been able to secure better collection rates and improved service by

threatening to switch to the competing SCCW hauler. Likewise, in each MSW disposal market,

independent haulers and municipalities have been able to negotiate more favorable disposal rates

by threatening to move waste to the other competitor’s disposal facilit(ies). In each of the

relevant markets identified in Appendices A and B, the resulting increase in concentration, loss

of competition, and the unlikeliness of significant entry or expansion would likely result in

higher prices, lower quality and level of service, and reduced choice for SCCW collection and

MSW disposal customers.

VI.    ENTRY

       A.      Difficulty of Entry into Small Container Commercial Waste Collection

       31.     Entry of new competitors into SCCW collection in each of the relevant markets

identified in Appendix A would be difficult and time-consuming and is unlikely to prevent the

harm to competition that is likely to result if the proposed transaction is consummated.
                                                11
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 12 of 24




       32.     A new entrant in SCCW collection could not provide a significant competitive

constraint on the prices that market incumbents charge until achieving a minimum efficient scale

and operating efficiency comparable to existing competitors. In order to obtain a comparable

operating efficiency, a new competitor would have to achieve route densities similar to those of

firms already in the market. Incumbents in a geographic market, however, can prevent new

entrants from winning a large enough base of customers by selectively lowering prices and

entering into longer term contracts with collection customers.

       B.      Difficulty of Entry into Municipal Solid Waste Disposal

       33.     Entry of new competitors into MSW disposal in each of the relevant markets

identified in Appendix B would be difficult and time-consuming and is unlikely to prevent the

harm to competition that is likely to result if the proposed transaction is consummated.

       34.     A new entrant in MSW disposal would need to obtain a permit to construct a

disposal facility or to expand an existing one, and this process is costly and time-consuming,

typically taking many years. Land suitable for MSW disposal is scarce, as a landfill must be

constructed away from environmentally-sensitive areas, including fault zones, wetlands, flood

plains, and other restricted areas. Even when suitable land is available, local public opposition

frequently increases the time and uncertainty of the permitting process.

       35.     Construction of a new transfer station or incinerator also is difficult and time

consuming and faces many of the same challenges as new landfill construction, including local

public opposition.

       36.     Entry by constructing and permitting a new MSW disposal facility would thus be

costly and time-consuming and unlikely to prevent market incumbents from significantly raising
                                                12
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 13 of 24




prices for MSW disposal in each of the disposal markets following the acquisition.

VII.   VIOLATIONS ALLEGED

       37.     WMI’s proposed acquisition of ADS is likely to substantially lessen competition

in each of the relevant markets set forth above in violation of Section 7 of the Clayton Act, 15

U.S.C. § 18.

       38.     The acquisition will likely have the following anticompetitive effects, among

others, in the relevant markets:

               a.      actual and potential competition between WMI and ADS will be

                       eliminated;

               b.      competition generally will be substantially lessened; and

               c.      prices will likely increase and quality and the level of service will likely

                       decrease.

VIII. REQUEST FOR RELIEF

       39.     The United States and the Plaintiff States request that this Court:

               a.      adjudge and decree WMI’s acquisition of ADS to be unlawful and in

                       violation of Section 7 of the Clayton Act, 15 U.S.C. § 18;

               b.      preliminarily and permanently enjoin Defendants and all persons acting on

                       their behalf from consummating the proposed acquisition by WMI of ADS

                       or from entering into or carrying out any other contract, agreement, plan,

                       or understanding, the effect of which would be to combine WMI with

                       ADS;

               c.      award the United States and the Plaintiff States the costs for this action;
                                                 13
Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 14 of 24




          and

    d.    grant the United States and the Plaintiff States such other relief as the

          Court deems just and proper.




                                    14
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 15 of 24




Dated: October 23, 2020
Respectfully submitted,
COUNSEL FOR PLAINTIFF UNITED STATES:



           /s/ Makan Delrahim                               /s/ Katrina H. Rouse
MAKAN DELRAHIM (D.C. Bar #457795)              KATRINA H. ROUSE (D.C. Bar #1013035)
Assistant Attorney General                     Chief
Antitrust Division                             Defense, Industrials, and Aerospace Section
                                               Antitrust Division

          /s/ Bernard A. Nigro, Jr.                           /s/ Jay D. Owen
BERNARD A. NIGRO, JR.                          JAY D. OWEN
(D.C. Bar #412357)                             Assistant Chief
Principal Deputy Assistant Attorney General    Defense, Industrials, and Aerospace Section
Antitrust Division                             Antitrust Division


          /s/ Alexander P. Okuliar                          /s/ Jeremy W. Cline
ALEXANDER P. OKULIAR                           JEREMY W. CLINE* (D.C. Bar #1011073)
(D.C. Bar #481103)                             STEPHEN HARRIS
Deputy Assistant Attorney General              GABRIELLA R. MOSKOWITZ
Antitrust Division                             (D.C. Bar #1044309)
                                               KERRIE J. FREEBORN (DC Bar #503143)
                                               DANIEL J. MONAHAN, JR.
          /s/ Kathleen S. O’Neil               VERONICA N. ONYEMA
KATHLEEN S. O’NEIL                             (D.C. Bar #979040)
Senior Director of Investigations and          Trial Attorneys
Litigation                                     Defense, Industrials, and Aerospace Section
Antitrust Division                             Antitrust Division
                                               450 Fifth Street N.W., Suite 8700
                                               Washington, DC 20530
                                               Telephone: (202) 598-2294
                                               Facsimile: (202) 514-9033
                                               Email: jeremy.cline@usdoj.gov

                                               *LEAD ATTORNEY TO BE NOTICED




                                              15
        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 16 of 24




FOR PLAINTIFF STATE OF FLORIDA

ASHLEY MOODY
Attorney General

PATRICIA A. CONNERS
Chief Associate Deputy Attorney General

/s/ Lizabeth A. Brady
LIZABETH A. BRADY
Chief, Multistate Enforcement
Florida State Bar Number: 457991
Office of the Attorney General
State of Florida
PL-01, The Capitol
Tallahassee, FL 32399-1050
Tel: (850) 414-3300
Fax: (850) 488-9134
E-mail: liz.brady@myfloridalegal.com

Colin G. Fraser
Assistant Attorney General
Florida State Bar Number: 104741
E-mail: colin.fraser@myfloridalegal.com




                                          16
         Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 17 of 24




FOR PLAINTIFF STATE OF ILLINOIS

KWAME RAOUL
Attorney General

/s/ Joseph B. Chervin
Blake L. Harrop,
Chief, Antitrust Bureau
Joseph B. Chervin
Assistant Attorney General
Office of the Attorney General of Illinois
Antitrust Bureau
100 W. Randolph Street, 11th Floor
Chicago, IL 60601
Telephone: (312) 814-3722
Fax: (312) 814-4209
jchervin@atg.state.il.us




                                             17
        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 18 of 24




FOR PLAINTIFF STATE OF MINNESOTA

KEITH ELLISON
Attorney General
State of Minnesota

JAMES W. CANADAY
Deputy Attorney General

/s/ Justin Moor
JUSTIN MOOR
Assistant Attorney General
Atty. Reg. No. 0397596

445 Minnesota Street, Suite 1400
St. Paul, Minnesota 55101-2130
(651) 757-1060
justin.moor@ag.state.mn.us




                                      18
        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 19 of 24




FOR PLAINTIFF COMMONWEALTH OF PENNSYLVANIA

JOSH SHAPIRO
Attorney General of Pennsylvania

James A. Donahue, III
Executive Deputy Attorney General
jdonahue@attorneygeneral.gov

Tracy W. Wertz
Chief Deputy Attorney General
twertz@attorneygeneral.gov


/s/ Norman W. Marden
Norman W. Marden
(PA Bar #203423)
Senior Deputy Attorney General
nmarden@attorneygeneral.gov

Pennsylvania Office of Attorney General
Antitrust Section
Strawberry Square, 14th Floor
Harrisburg, PA 17120
Telephone: (717)787-4530




                                          19
        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 20 of 24




FOR PLAINTIFF STATE OF WISCONSIN

JOSHUA L. KAUL
Attorney General
State of Wisconsin
Wisconsin Department of Justice

/s/ Shannon A. Conlin
Shannon A. Conlin (Pro Hac Forthcoming)
Assistant Attorney General
Post Office Box 7857
Madison, WI 53707-7857
(608) 266-1677
Conlinsa@doj.state.wi.us




                                          20
        Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 21 of 24




 Appendix A: SCCW Geographic Markets and Number of Significant Competitors Pre-
                                  Merger

                           Small Container Commercial Waste

            Geographic Market                  Counties/Municipalities       Number of
                                                 within Geographic           Significant
                                                      Market                 Competitors
                                                                             Pre-Merger
1    Lee County, Alabama                    Lee County, AL               3
2    Macon County, Alabama                  Macon County, AL             2
3    Mobile, Alabama                        City of Mobile, AL           3
4    Montgomery County, Alabama             Montgomery County, AL        3
5    Tuscaloosa, Alabama                    City of Tuscaloosa, AL       3
6    Jacksonville, Florida                  Duvall, St. Johns, and       3
                                            Clay Counties, FL
7    Ocala, Florida                         Marion and Citrus            3
                                            Counties, FL
8    Augusta, Georgia                       Columbia and Richmond        4
                                            Counties, GA and
                                            Edgefield and Aiken
                                            Counties, SC
9    Rochester, Minnesota                   City of Rochester, MN        3
10   St. Cloud, Minnesota                   City of St. Cloud, MN        3
11   Calumet County, Wisconsin              Calumet County, WI           2
12   Clark, Wisconsin                       Clark and Taylor             3
                                            Counties, WI
13 Dane County, Wisconsin                   Dane County, WI              3
14 Fond du Lac and Sheboygan, Wisconsin     Dodge, Fond du Lac,          2
                                            Ozaukee, Sheboygan, and
                                            Washington Counties, WI
15 Green Bay, Wisconsin                     Brown and Outagamie          4
                                            Counties, WI
16 Green County, Wisconsin                  Green County, WI             3
17 Green Lake, Wisconsin                    Columbia, Green Lake,        2
                                            and Marquette Counties,
                                            WI
18 Eau Claire, Wisconsin                    Chippewa and Eau Claire      4
                                            Counties, WI
19 Jackson County, Wisconsin                Jackson County, WI           3
20 Jefferson County, Wisconsin              Jefferson County, WI         3
21 Kenosha County, Wisconsin                Kenosha County, WI           2
                                          21
       Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 22 of 24




                          Small Container Commercial Waste

           Geographic Market                 Counties/Municipalities       Number of
                                               within Geographic           Significant
                                                    Market                 Competitors
                                                                           Pre-Merger
22 Kewaunee County, Wisconsin              Kewaunee County, WI         2
23 Langlade, Wisconsin                     Langlade, Lincoln,          2
                                           Oneida, and Shawano
                                           Counties, WI
24 Manitowoc County, Wisconsin             Manitowoc County, WI        3
25 Mar-Oco, Wisconsin                      Marinette and Oconto        3
                                           Counties, WI
26 Marathon, Wisconsin                     Marathon, Portage, and      3
                                           Wood Counties, WI
27 Milwaukee, Wisconsin                    Milwaukee, Racine, and      2
                                           Waukesha Counties, WI
28   Price County, Wisconsin               Price County, WI            3
29   Rock County, Wisconsin                Rock County, WI             3
30   Sauk County, Wisconsin                Sauk County, WI             3
31   Walworth County, Wisconsin            Walworth County, WI         3
32   Waupaca, Wisconsin                    Waupaca County, WI          4
33   Waushara, Wisconsin                   Waushara and Winnebago      2
                                           Counties, WI




                                        22
       Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 23 of 24




Appendix B: MSW Disposal Geographic Markets and Number of Significant Competitors
                                 Pre-Merger

                                     MSW Disposal

              Geographic Market                Counties/Municipalities          Number of
                                                 within Geographic              Significant
                                                      Market                    Competitors
                                                                                Pre-Merger
1   East Central, Alabama                      Lee and Macon Counties,      2
                                               AL
2   Mobile, Alabama                            City of Mobile, AL           3
3   Phenix City, Alabama                       Phenix City, AL              2
4   Ocala, Florida                             Marion and Citrus            3
                                               Counties, FL
5   Atlanta, Georgia                           Cherokee, Forsyth,           3
                                               Gwinnett, Fulton, Clayton,
                                               and Cobb Counties, GA
6   Kane County, Illinois                      Kane County, IL              3
7   Lake County, Illinois                      Lake County, IL              3
8   Northern Cook County, Illinois             Area west of Interstate 94   4
                                               and north of Interstate 90
                                               in Cook County, Illinois
9   Fort Wayne, Indiana                        Allen, Kosciusko, and        3
                                               Whitley Counties, IN
10 Detroit, Michigan                           Wayne, Macomb and            4
                                               Oakland Counties, MI
11 Bedford County, Pennsylvania                Bedford County, PA           2
12 Fayette County, Pennsylvania                Fayette and Greene           4
                                               Counties, PA
13 Indiana County, Pennsylvania                Clarion, Jefferson, and      3
                                               Indiana Counties, PA
14 Somerset County, Pennsylvania               Cambria and Somerset         2
                                               Counties, PA
15 State College, Pennsylvania                 Centre and Clearfield        3
                                               Counties, PA
16 Dane County, Wisconsin                      Dane County, WI              3
17 Eau Claire, Wisconsin                       Chippewa and Eau Claire      2
                                               Counties, WI
18 Fond du Lac and Sheboygan, Wisconsin        Dodge, Fond du Lac,          2
                                               Ozaukee, Sheboygan, and
                                               Washington Counties, WI

                                          23
       Case 1:20-cv-03063-JDB Document 1 Filed 10/23/20 Page 24 of 24




                                   MSW Disposal

             Geographic Market                  Counties/Municipalities       Number of
                                                  within Geographic           Significant
                                                       Market                 Competitors
                                                                              Pre-Merger
19 Greater Green Bay, Appleton, Oshkosh,        Brown, Outagamie, and     2
   Wisconsin                                    Winnebago Counties, WI
20 Greater Manitowoc, Wisconsin                 Calumet, Kewaunee, and    2
                                                Manitowoc Counties, WI
21 Green County, Wisconsin                      Green County, WI          3
22 Janesville, Wisconsin                        Jefferson, Rock, and      3
                                                Walworth Counties, WI
23 Milwaukee, Wisconsin                         Milwaukee, Racine, and    2
                                                Waukesha Counties, WI
24 St. Croix, Wisconsin                         Pierce and St. Croix      3
                                                Counties, WI




                                           24
